           Case 1:19-mc-00497-LAP Document 3 Filed 09/19/19 Page 1 of 2


                                                                                      rSLED
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK                                               ^ SEP 1 9 20.19 ★
                                                                              BROOKLYN OFFICE
  MICHELE COLELLA AND DENISE DUSSAULT,

                                         Plaintiffs,

                  -against-
                                                                               Civil Action No.
  THE REPUBLIC OF ARGENTINA and CERTAIN LANDING                                19MISC.201«^/
  RIGHTS,CURRENCY, AIRPLANES AND OTHER
  ASSETS IN LOCATED AT JOHN F. KENNEDY                                         ORDER TO SHOW
                                                                               CAUSE
  INTERNATIONAL AIRPORT OWNED BY AEROLINEAS
  ARGENTINA,

                                        Defendant.




       Upon the certification of Saul Roffe, Esq., sworn to on September 17,2019,the
 Complaint and the Memorandum of Law attached hereto, it his hereby,
 ORDERED,


        That the Republic of Argentina show cause before this Court at Room^,^t the United
States Courthouse for the United States District Court, Eastern District ofNew York,225
Cadman Plaza East, Brooklyn, NY 11201 on theZ. day of Odt)                      ,019 at
as soon thereafter as the parties may be heard why and Order should not be issued pursuant to
Rule 69 for a writ ofexecution against the landing rights, currency, airplanes and any and all
other assets located at John P. Kennedy Airport that are owned by the Aerolineas Argentina and
turning over such assets to the Plaintiffto the extent is satisfies Plaintiffs'judgment against the
Republic of Argentina;
         Case 1:19-mc-00497-LAP Document 3 Filed 09/19/19 Page 2 of 2




ANMTIS JhUKl HER OHDEREDT


       That, pursuant to Rule 65      Federal Rules of Civil Procedure,th^epublic of -
,^gentina,T^rolineas Argentina or any ofthBi^ubsidiaries, agents, employees,^
p(^ical appointeeSspr elected or other officials or an^h^tj^r person may not transfer or r^nove
in an>Nvay any airplaneCfttnds or currency, or other assets ownfed^ Aerolineas Argentina
currently irhl^ jurisdiction oftheEa§tem District ofNew York from the jurisdiction ofthe
Eastem District oiXew York;


AND IT IS FURTHER ORDERED.



       That a copy of this Order together with all papers and things upon which it is granted, be

personally served upon the Republic of Argentiri^ Aerolineas Argentina, and liie Pott Airlherity
oflhlftw York and      Jorooy on or before                                 33 ,            ^,
and that such service be deemed good and sufficient.


Dated: Brooklyn,
       September /Y,2019

                                                       s/Margo K. Brodie
                                                    Umted States      tnct Judge
